Reasons for allowance




Claims 8-20, 22-34 are allowed.



The following is an examiner’s statement of reasons for allowance:


The closest prior art Shetty et al(US 8385216)  explains a first RAN detects the handoff trigger, the first RAN will itself ask the second RAN to assign a second protocol traffic channel for use by the mobile station. In response, the second RAN will then assign a second protocol traffic channel for the mobile station and will provide the first RAN with one or more parameters defining the assigned second protocol traffic channel. Optimally, the one or more parameters would be the same parameters that the second RAN would have given directly to the mobile station if the mobile station had itself asked the second RAN to assign a second protocol traffic channel. However, with the exemplary method, the mobile station need not request assignment of the second protocol traffic channel, since the first RAN makes that request on behalf of the mobile station. Chhabra et al(US 9026099) explains searching for alternative access points, listening for receive signals, and measuring receive signal strengths can be triggered by comparing the receive signal strength for the current access point  to a first threshold. Roaming to an alternative access point can be effected when the mobile wireless device measures a receive signal strength difference between the alternative access point and the current access point that exceeds a second threshold. The first and second thresholds can be included in a set of roaming parameters that the mobile wireless device can use to determine when to roam. Halferty et al(US 8473006) explains a wireless communication device detecting the threshold signal under the second air interface protocol while operating under the first air interface protocol on the first frequency may then take various forms. By way of example, the WCD may be configured with two radios, one arranged to operate under the first air interface protocol, and the other arranged to operate under the second air interface protocol. While the WCD is operating under the first air interface protocol, the WCD may periodically or otherwise from time to time apply its other radio to scan the airwaves for a pilot signal or other communication under the second air interface protocol. Communications under the second air interface protocol are known to occur on a particular frequency channel or other type of channel, the WCD may from time to time scan that other channel for a pilot signal or other communication as a general matter, with the assumption being that any such communication would be a communication under the second air interface protocol. However regarding claims 8, and 22 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  wherein the current state comprises one or more of location information or connection information; determining a comparative parameter based on a first connection parameter associated with the first AP radio and a second connection parameter associated with a second AP radio; determining, based on the comparative parameter satisfying the threshold, to establish communication with the second AP radio; and sending, by a second client radio of the first device and to the second AP radio, second communication data  claims 15 and 29 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  based on location information of the first device, a threshold, wherein the location information comprises a distance of the first device from the first AP radio; determining a comparative parameter based on a first connection parameter associated with the first AP radio and a second connection parameter associated with a second AP radio; Page 3 of 10 4813-1261-6408.1DOCKET NO.: 102005.023000PATENT Application No.: 15/876,716Office Action Dated: November 20, 2020determining, based on the comparative parameter satisfying the threshold, to switch to the second AP radio; and sending, by a second client radio of the first device and to the second AP radio, second communication data associated with establishing communication with the second AP radio.














	 		 	                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM(EST).   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478